Per curiam.
This disciplinary matter is before the Court on a Petition for Voluntary Discipline filed by Respondent Jack O. Morse (State Bar No. 525800) pursuant to Bar Rule 4-227 (b) (2) before a formal complaint was issued. In his petition, Morse admits violating Rule 1.8 (e) of the Georgia Rules of Professional Conduct set forth in Bar Rule 4-102 (d). Although such a violation is punishable by public reprimand, Morse requests the imposition of a Review Panel reprimand. The State Bar has no objection.
Morse, who has been a member of the State Bar since 1972, admits that while representing a client in a personal injury claim, he lent the client $1,400 for the client’s use in avoiding foreclosure and possible jail time for his violation of probation. Although the client repaid the loan in full, Morse admits that he violated Rule 1.8 (e). He asserts that while he has had three instances of prior discipline (having received a 90-day suspension in 1996, see In the Matter of Morse, 266 Ga. 652 (470 SE2d 232) (1996), and Review Panel reprimands in both 1993 and 1998 — one of which was for similar misconduct), he has had no disciplinary matters for an extended period of time. He further asserts that since 1998, he has shown a strong regard for the professional standards of conduct and asks that this Court consider, in mitigation, his cooperative attitude with *671disciplinary authorities and the fact that the violation occurred as a result of him attempting to assist the client, a longtime acquaintance.
Under these specific circumstances, we agree that imposition of a Review Panel reprimand is an appropriate sanction. Accordingly, we accept Morse’s petition for voluntary discipline and hereby order that Morse receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 (b) for his admitted violation of Rule 1.8 (e).

Petition for voluntary discipline accepted. Review Panel reprimand.


All the Justices concur.